                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                          Plaintiff,

                  v.

    JOHN PEARL SMITH, II,                          Case No. 3:16-cr-00086-SLG-1

                          Defendant.


    EX PARTE ORDER REGARDING MOTIONS FOR RULE 17(C) SUBPOENA FOR
                            AST POLICIES

        Before the Court at Docket 522 is defendant John Pearl Smith, II’s ex parte Motion

for a Rule 17(c) Subpoena. This motion seeks authority to issue a Rule 17(c) subpoena

to the Alaska State Troopers “to obtain written copies of their policies and procedures

regarding eyewitness identifications and photographic lineups . . . as well as any internal

memoranda, correspondence and proposed revisions in response to the [State v. Young]

decision.”1

        The Court has previously set out the standard for Rule 17(c) subpoenas in its Ex

Parte Order Regarding Motions for Rule 17(c) Subpoenas to Law Enforcement Agencies.




1
 Docket 522 at 1 (ex parte). In State v. Young, 374 P.3d 395, 399, 405 (Alaska 2016), the
Alaska Supreme Court held that “the current test for the admissibility of eyewitness identification
evidence does not adequately protect the right to due process under the Alaska Constitution.”
Young did not expressly alter any law enforcement procedures that must be followed during a
photo lineup, but it did amend the test to be applied by Alaska state courts when deciding the
admissibility of eyewitness identification. 374 P.3d at 406–09.




         Case 3:16-cr-00086-SLG Document 538 Filed 10/15/19 Page 1 of 3
         Having reviewed the current motion, the Court finds that the defense has made a

sufficient showing pursuant to Nixon to support the issuance of a Rule 17(c) subpoena

and to allow pretrial production to the defense. First, at least some of the materials sought

are relevant: The defense states that in June 2016 an eyewitness to the shootings was

shown a photo lineup to determine if he could identify the shooter. Presumably, he

identified Mr. Smith. 2 The photo lineup procedures used by the Alaska State Troopers

at that time are relevant as to whether the eyewitness may have been improperly

influenced in making his identification of Mr. Smith. If those procedures were altered after

the Alaska Supreme Court issued Young, this could further support a defense argument

that the procedures employed may been unnecessarily suggestive or may have resulted

in an unreliable identification. However, Mr. Smith has not shown why Alaska State

Troopers lineup procedures in place prior to June 2016 are relevant.

         Second, the Alaska State Troopers policies in effect in June 2016 are likely

admissible as public records in order to challenge the adequacy of the photo lineup used

to identify Mr. Smith and, in turn, to challenge the accuracy of the eyewitness’s

identification. 3 Finally, the requested materials are specifically identified. The requested

subpoena seeks “[p]olicies and procedures regarding out of court eyewitness

identifications from 2010 to the present, including any revisions, corrections or

amendments, as well as internal memoranda and correspondence regarding the Young



2
  Mr. Smith’s motion fails to state whether the eyewitness identified Mr. Smith in the photo
lineup, but the Court presumes the eyewitness selected Mr. Smith. Had he not, the defense
would not be filing this motion. If the Court is incorrect, the defense shall immediately notify the
Court and correct its filing.
3
    See Evid. Rule 803(8).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Ex Parte Order Re: Motions for a Rule 17(c) Subpoena for AST Policies
Page 2 of 3
           Case 3:16-cr-00086-SLG Document 538 Filed 10/15/19 Page 2 of 3
decision and [its] effect on eyewitness identifications conducted prior to the issuance of

the Young decision.” 4 As noted supra, the Court finds that these records are relevant if

they are limited to the records from June 2016 to the present.

         Mr. Smith has made an insufficient showing that disclosing to the government the

existence of the requested subpoena related to Alaska State Trooper identification

policies will unfairly reveal defense trial strategy. If the defense intends to use expert

testimony to challenge the identification of Mr. Smith at trial, it is required to disclose this

to the government well in advance of trial. The Court will issue the subpoena ex parte at

this time but intends to make the order public 14 days from the date of issuance unless

prior to that date the defense files a motion that persuades the Court to keep the order ex

parte.

         In light of the foregoing, IT IS ORDERED that the motion at Docket 522 is granted

in part and denied in part. The Clerk of Court shall prepare an ex parte Rule 17(c)

subpoena to the Alaska State Troopers for the following records:

         Policies regarding “photo array” procedures in place from June 2016 to
         present, including any revisions, corrections, or amendments, as well as
         internal memoranda and correspondence regarding the Young v. State
         decision (374 P.3d 395 (Alaska 2016)) and its effect on eyewitness
         identifications conducted prior to the issuance of the Young decision.

This order will be made public in 14 days unless the Court orders otherwise.

         DATED this 15th day of October, 2019, at Anchorage, Alaska.

                                                       /s/ Sharon L. Gleason
                                                       UNITED STATES DISTRICT JUDGE




4
    Docket 522-1 at 2.

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Ex Parte Order Re: Motions for a Rule 17(c) Subpoena for AST Policies
Page 3 of 3
           Case 3:16-cr-00086-SLG Document 538 Filed 10/15/19 Page 3 of 3
